     Case 8:19-cv-01794-SDM-JSS Document 1 Filed 07/23/19 Page 1 of 6 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

AMY LYNN WALDEE,

         Plaintiff,

v.                                                    CASE NO.:

CAPITAL MANAGEMENT HPP, INC.,
A Florida Profit Corporation,

      Defendant.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                       INTRODUCTION

         1. Plaintiff, AMY LYNN WALDEE (“Ms. Waldee” or “Plaintiff”), brings this action

pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the

FMLA”) to recover from Defendant for back pay, an equal amount as liquidated damages, other

monetary damages, equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees

and costs.

                                         JURISDICTION

         2. The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

2201 et seq.

                                            PARTIES

         3. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

Polk County, Florida.
 Case 8:19-cv-01794-SDM-JSS Document 1 Filed 07/23/19 Page 2 of 6 PageID 2



       4. Plaintiff worked for Defendant in Polk County, Florida, and the venue, therefore, for

this case is the Tampa Division of the Middle District of Florida.

       5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce who employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she: (a) suffered from a serious health condition as defined by the

FMLA which necessitated FMLA leave; and (b) she was employed by Defendant for at least 12

months and worked at least 1,250 hours during the relevant 12-month period prior to her seeking

to exercise her rights to FMLA leave.

                                      FACTUAL ALLEGATIONS

       7.      Ms. Walsh worked for Defendant as a Quality Assurance/Maintenance Supervisor

from March 26, 2018, until her termination on May 29, 2019.

       8.      Plaintiff suffered a serious injury on May 26, 2019, resulted in a deep bruise to her

chest plate, and a fractured rib, both of which required continuing treatment and immediate

hospitalization.

       9.      Plaintiff notified Defendant of her medical situation and provided Defendant with

documentation regarding same.

       10.     Plaintiff further notified Defendant that, upon release from the hospital, she was

going to be incapacitated and on bed-rest for three (3) additional days, and, upon her return to work

thereafter, she would require light duty work on a temporary basis.
 Case 8:19-cv-01794-SDM-JSS Document 1 Filed 07/23/19 Page 3 of 6 PageID 3



         11.     At no time did Defendant notify Plaintiff of her FMLA rights in response to this

need for medical leave, nor did it provide her with FMLA certifications or paperwork advising her

that she could take up to twelve (12) weeks of leave time to care for herself.

         12.     Upon notifying Defendant of her intent to return to work, and providing Defendant

with medical documentation supporting her need for medical leave, Defendant summoned Plaintiff

to work on May 29, 2019, and terminated her employment without valid cause, reason, or

explanation.

         13.     Terminating an employee for utilizing FMLA leave, or what should be FMLA

leave, is the very definition of interference and retaliation, under the FMLA. See 29 C.F.R. §

825.220(a)(2).

         14.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which she is entitled.

         15.     As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and

retaliated against her for attempting to utilize what she believed to be proper and authorized FMLA

leave.

         16.     Defendant acted with intent to terminate Plaintiff when she should have been, and

was, FMLA covered.

         17.     Defendant fired Plaintiff because of her need for FMLA protected time away from

work.

         18.     Defendant purposefully and intentionally interfered with, and retaliated against

Plaintiff, for her attempt to use FMLA.

         19.     Defendant did not have a good faith basis for its actions.
 Case 8:19-cv-01794-SDM-JSS Document 1 Filed 07/23/19 Page 4 of 6 PageID 4



                 COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

       20.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

19 above.

       21.      At all times relevant hereto, Plaintiff was protected by the FMLA.

       22.     At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

Plaintiff to exercise her FMLA rights.

       23.     At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       24.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

       25.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                  COUNT II- UNLAWFUL RETALIATION UNDER THE FMLA

       26.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-19, above.

       27.      At all times relevant hereto, Plaintiff was protected by the FMLA.

       28.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

her attempted use and/or use of what should have been, FMLA protected leave.
 Case 8:19-cv-01794-SDM-JSS Document 1 Filed 07/23/19 Page 5 of 6 PageID 5



       29.     At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

       30.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised her rights

to take approved leave pursuant to the FMLA.

       31.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorneys’ fees and costs.

       32.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                     DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

DATED this 23rd day of July 2019.

                                               Respectfully Submitted,

                                               By:/s Noah E. Storch
                                               Noah E. Storch, Esq.
                                               Florida Bar No. 0085476
                                               Richard Guadagnolo, Esq.
                                               Florida Bar No. 109104
                                               RICHARD CELLER LEGAL, P.A.
                                               10368 W. SR. 84, Suite 103
                                               Davie, Florida 33324
                                               Telephone: (866) 344-9243
                                               Facsimile: (954) 337-2771
Case 8:19-cv-01794-SDM-JSS Document 1 Filed 07/23/19 Page 6 of 6 PageID 6



                                 E-mail: noah@floridaovertimelawyer.com
                                 E-mail: rich@floridaovertimelawyer.com

                                 Attorneys for Plaintiff
